United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1463
                        ___________________________

                        Marlon Ivan Castaneda-Barrientos

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: September 1, 2015
                            Filed: September 8, 2015
                                 [Unpublished]
                                 ____________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Salvadoran citizen Marlon Ivan Castaneda-Barrientos petitions for review of
an order of the Board of Immigration Appeals dismissing his appeal from the decision
of an immigration judge to deny withholding of removal and Convention Against
Torture relief.1 After careful consideration, we conclude that substantial evidence
supports the decision. See De Castro-Gutierrez v. Holder, 713 F.3d 375, 379-82 (8th
Cir. 2013). The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
        The rulings determining that Castaneda-Barrientos had not timely filed his
asylum application or shown circumstances to excuse his untimeliness are not before
us in this petition for review.

                                        -2-